Citation Nr: 1647902	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, including anxiety disorder and posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to May 2000, and from January 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is currently under the jurisdiction of the RO in Indianapolis, Indiana. 

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diagnosed anxiety disorder, unspecified, with trauma related features, results from disease or injury incurred in active service. 

2. The Veteran has not been diagnosed with PTSD. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an anxiety disorder, unspecified, with trauma related features, are satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for PTSD are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The balance of the evidence supports the conclusion that the Veteran's diagnosed anxiety disorder had its onset during active service and is related to traumatic experiences while serving in Iraq from 2003 to 2004.  The service personnel records show that the Veteran served in Iraq and Kuwait from March 2003 to March 2004, and that she was awarded the Army Commendation Medal for service as a gunner in support of Operation Iraqi Freedom.  In an April 2014 written statement, the Veteran described witnessing the aftermath of an incident in which a little girl was hit by a vehicle in the Veteran's convoy while serving in Iraq.  She also described seeing a boy run at her unit with bombs strapped to him and get shot by another service member.  These incidents have not been independently verified, but are consistent with the circumstances of her service.  See 38 C.F.R. § 3.303(a). 

The service treatment records (STRs) do not show findings or reports of psychiatric symptoms or diagnoses.  They reflect that in a March 2004 post-deployment questionnaire, the Veteran denied psychiatric symptoms, but did endorse feelings of being in great danger of being killed.  In a March 2004 medical assessment at separation from service, the Veteran did not report psychiatric symptoms.  However, in a periodic February 2005 examination report, performed while the Veteran was in civilian status, she reported anxiety in large crowds or crowded stores.  A clinical evaluation in this report reflects a normal finding in the psychiatric category. 

In a January 2013 letter, the Veteran's sister stated that when the Veteran returned from Iraq, she was very different from the way she had been prior to deployment.  She became more secluded, frequently consumed alcohol, and going to a large department store or anywhere where there was a significant amount of people would make her nervous and "she couldn't handle it."  She also reported having significant difficulty sleeping and would wake up in the middle of the night sweating and not being able to catch her breath.  The letter further states that certain odors would make her sick because they reminded her of smells in Iraq. 

A January 2013 letter from the Veteran's friend and partner reflects a similar history, stating that the Veteran exhibited changes in her personality when she returned from Iraq, becoming more secluded and withdrawn in her behavior, and that certain odors were very distressing to her.  The letter further states that the Veteran would not interact with co-workers at her job, and that "little things would set her off and she would cry and get emotional." 

Private treatment records dated in November 2007 and February 2008 reflect diagnoses of generalized anxiety disorder.  The Veteran's military service is not mentioned in these records.

The October 2009 VA PTSD examination report reflects that the Veteran provided a similar history of the in-service trauma related in her April 2014 written statement.  The examiner concluded based on a review of the claims file, examination of the Veteran which included psychiatric testing, and the Veteran's own report, that her symptoms did not satisfy the criteria for PTSD.  The examiner instead diagnosed the Veteran with an anxiety disorder, not otherwise specified ("NOS").  The examiner opined that the Veteran's current mental condition was at least as likely as not a result of exposure to combat trauma while serving in Iraq.  The examiner explained that although the Veteran did not have PTSD, she endorsed symptoms of anxiety which were supported by psychological testing.  These symptoms appeared "at least in part related to trauma experienced during military service."  The examiner noted that during the first one or two years following deployment, the Veteran's symptoms may have come closer to meeting the diagnostic criteria for PTSD, but at the time of the examination her symptoms had decreased such that a PTSD diagnosis was not warranted. 

In an April 2016 VA Disability Benefits Questionnaire (DBQ) filled out by a private psychologist, R. Wilson, PsyD, the psychologist diagnosed anxiety disorder, unspecified, with trauma related features.  The diagnosis was based on an interview with the Veteran, a mental status examination, and review of the claims file.  In an accompanying report, the psychologist concluded that the Veteran's anxiety disorder at least as likely as not began in service and continued to the present.  The psychologist noted that the Veteran reported having no mental or emotional problems prior to military service.  The psychologist also noted that the January 2013 statements from the Veteran's sister and partner related that the Veteran's psychiatric symptoms were first noted after she returned from Iraq.  The examiner also cited medical research and the findings from the April 2016 examination and October 2009 VA examination in support of the conclusion. 

Resolving reasonable doubt, service connection for an unspecified anxiety disorder with trauma related features is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The October 2009 VA examination report and April 2016 report from the private psychologist both conclude that the Veteran has an anxiety disorder related to trauma experienced during active service.  Although the STRs do not document psychiatric symptoms or diagnoses during active service, the Veteran, her sister, and her partner all attest that her symptoms began during her last period of active service.  The February 2005 period examination report supports these statements.  It reflects that within a year of her service in Iraq, the Veteran reported anxiety in large crowds, including crowded department stores.  The private treatment records show that by 2007, about three years after her service in Iraq, she was diagnosed with an anxiety disorder. 

Accordingly, as the evidence is at least in relative equipoise, service connection for an unspecified anxiety disorder is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55

Service connection for PTSD is not established.  The available medical evidence does not show diagnoses of PTSD prior to or during the pendency of this claim.  The Veteran does not state that she has ever been diagnosed with PTSD.  The October 2009 VA examiner and April 2016 private psychologist diagnosed an unspecified anxiety disorder, but did not diagnose PTSD.  The October 2009 VA examiner explained that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The April 2016 private psychologist agreed with this finding, stating that current mental status examination showed that that the Veteran had a diagnosis of anxiety disorder, unspecified, with trauma related features.  These findings outweigh the Veteran's own statement that she has PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical opinion has more probative value than a lay opinion on medical issues); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In the absence of a current diagnosis of PTSD, service connection may not be established.  See 38 C.F.R. § 3.304(f) (providing that service connection for PTSD requires, among other things, a diagnosis of the condition). 

In sum, the preponderance of the evidence is against service connection for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an anxiety disorder, unspecified, with trauma related features, is granted. 

Service connection for PTSD is denied. 


REMAND

The service connection claims for bilateral hearing loss and tinnitus must be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA medical opinion must be obtained regarding the Veteran's tinnitus.  The November 2010 VA opinion is not adequate to make an informed decision on this claim.  The examiner noted that the Veteran indicated that ringing of the ears did not occur while she was deployed, and that hearing sensitivity remained within normal limits and unchanged during active service.  However, the examiner did not provide a rationale as to how this data supported the conclusion that the Veteran's tinnitus was less likely than not related to military noise exposure, including from duties as a gunner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that an examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Accordingly, a new opinion must be obtained which addresses this deficiency. 

This opportunity should also be taken to provide a new audiological examination.  The October 2009 VA examination reflects audiological testing results that do not satisfy the criteria for a current hearing loss disability.  See 38 C.F.R. § 3.385 (2016).  The Veteran has stated that these results do not accurately reflect her current hearing loss.  See November 2011 VA Form 9.  On remand, a new audiological examination should be performed to assess whether she has a current hearing loss disability.  

Finally, further efforts must be made to obtain private treatment records from Dr. J. Brezausek.  Only one general request was submitted in January 2010, to which no response was received (an earlier request was limited to records pertaining to PTSD (per the Veteran's authorized release form); Dr. Brezausek responded that the Veteran had not been seen by this physician for PTSD, and so no records were provided as they were outside the scope of the initial request).  Under the duty to assist, two requests must be made, unless a negative response is received.  See 38 C.F.R. § 3.159.  Moreover, the Veteran has stated that Dr. Brezausek did not receive the January 2010 request.  See February 2010 VA Form 21-0820, Report of General Information.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any private treatment records related to her hearing loss and tinnitus.  Appropriate efforts must be made to obtain these records if she has adequately identified them and authorized their release.  She should also be invited to submit these records himself. 

2. Make appropriate efforts to obtain private treatment records from Dr. J. Brezausek.  Request the Veteran to submit a new authorized release form for these records if necessary. 

3. Then, arrange for an examination and medical nexus opinions regarding the Veteran's hearing loss and tinnitus.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner must render an opinion as to whether it is at least as likely as not (a 50% probability or more) that the Veteran's tinnitus or hearing loss (if a current hearing loss disability is found on examination) is related to acoustic trauma or noise exposure during active service, including from duties as a gunner.  

If the examiner finds against a relationship between tinnitus and in-service noise exposure due to a delayed onset (as in the November 2010 VA opinion), a specific explanation must be provided as to why the delayed onset makes such a relationship unlikely. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


